PER CURIAM: *
This matter is before us on remand from the United States Supreme Court for reconsideration in light of its recent opinion in United States v. Booker.1 At our request, Defendant-Appellant Jose Luis Miranda-Moya has submitted a supplemental letter brief addressing the impact of Booker.; to which the Government has respond*228ed with a motion to reinstate our prior affirmance of his conviction and sentence. Miranda-Moya opposes the Government’s motion. For the following reasons, we find that Booker does not affect Miranda-Moya’s sentence.
I. BACKGROUND
Miranda-Moya pled guilty to and was convicted of attempting to enter the United States unlawfully after removal, in violation of 8 U.S.C. § 1326. This offense carries a maximum penalty of two years’ imprisonment. At the time of his attempt to reenter the United States, Miranda-Moya was on probation for a prior conviction for a crime of violence, which under § 1326(b) triggered an increase in the statutory maximum term of imprisonment. The district court imposed a sentence of 46 months’ imprisonment. Miranda-Moya objected to the sentence on the ground that it exceeded the statutory maximum, which objection the district court overruled.
Miranda-Moya appealed his conviction and sentence, arguing that because the indictment did not state a § 1326(b) offense because it did not allege a prior conviction, his sentence exceeded the statutory maximum in violation of his constitutional due process rights. In his brief on appeal Miranda-Moya acknowledged that his arguments were foreclosed by precedent, but raised them only to preserve them for possible review by the Supreme Court. We affirmed the conviction and sentence in an unpublished opinion.2 Miranda-Moya then petitioned the United States Supreme Court for a writ of certio-rari. After Booker was decided, Miranda-Moya submitted a supplemental petition for certiorari in which he challenged his mandatory Guideline sentence. As noted above, the Supreme Court vacated the judgment and remanded to this court for further consideration in light of Booker.
II. DISCUSSION
A. Standard of Review
Miranda-Moya raised his Booker claim for the first time in his supplemental petition for certiorari. Therefore, we will not review his Booker claim absent “extraordinary circumstances.”3 The extraordinary circumstances standard is more demanding than the plain error review that we employ when a defendant has raised his Booker claim for the first time on appeal.4 Therefore, if a defendant cannot satisfy the plain error standard, he certainly cannot satisfy the extraordinary circumstances standard.5 As Miranda-Moya’s claim does not survive plain error review, we need not address the question of extraordinary circumstances.
Under plain error review, we will not remand for resentencing unless there is “(1) error, (2) that is plain, and (3) that affects substantial rights.”6 If the circumstances meet all three criteria, we may exercise our discretion to notice the error, but only if it “seriously affects the fairness, integrity, or public reputation of judicial proceedings.”7 Since Booker, sentencing under mandatory Guidelines (1) constitutes *229error, and (2) that error is plain.8 Whether the error affects substantial rights is a more complex inquiry in which the defendant bears the burden of proof. He carries his burden if he can “demonstrate a probability ‘sufficient to undermine confidence in the outcome.’ ”9 The defendant demonstrates such a probability when he identifies from the record an indication that the sentencing judge would have reached a significantly different result under an advisory Guidelines scheme.10
B. Merits
In his supplemental letter brief, Miranda-Moya concedes that “the district judge made no particular remarks disagreeing with the requirements of the mandatory guidelines,” or otherwise indicating that she would have sentenced him differently under an advisory Guidelines scheme. Instead, Miranda-Moya calls to our attention “mitigating circumstances surrounding [his] illegal reentry offense [that] support a finding of a reasonable likelihood of a lower sentence.” He invites us to draw the conclusion that it was “apparently in light of these [mitigating] circumstances” that the district court imposed the minimum Guidelines sentence.
In United States v. Bringier, we held that “[t]he fact that the sentencing judge imposed the minimum sentence under the Guideline range ... alone is no indication that the judge would have reached a different conclusion under an advisory scheme.”11 In his supplemental letter brief, Miranda-Moya attempts to distinguish Bringier from his case based on factual differences. But these differ-enees—for example, that Bringier was a “large-scale drug trafficker” while Miranda-Moya was “an illegal alien who merely crossed the border”—have no bearing whatsoever on the question whether we may infer from a Guideline-minimum sentence that the defendant would have been sentenced differently under an advisory scheme. The significance of any factual differences is, of course, borne out in the sentences imposed: Bringier was sentenced to a Guidehne-minimum 30 years’ imprisonment, compared to Miranda-Moya’s 46 months’. Yet, in neither case may we conclude that the district court would have imposed a lesser sentence under an advisory scheme. Miranda-Moya’s attempt to distinguish Bringier is simply unconvincing. As he fails to demonstrate from the record that his sentence would have been significantly different under an advisory Guidelines scheme, he has not carried his burden to establish error affecting substantial rights.
Miranda-Moya next expresses his disagreement with our application of the plain error standard, as articulated in Mares, in order to preserve a challenge for possible Supreme Court review. He urges us to abandon our approach and instead apply that of the Fourth Circuit.12 Mares is the settled law of this circuit, however, and we may revisit it only en banc or following a Supreme Court decision that effectively overturns it.
As Miranda-Moya has failed to satisfy plain error review, we do not reach his argument that error in his sentencing seri*230ously affected the fairness, integrity and public reputation of the proceedings.
III. CONCLUSION
As there exist no extraordinary circumstances or other grounds for relief, Miranda-Moya’s sentence is AFFIRMED. The Government’s motion to reinstate our prior affirmance is DENIED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).


. United. States v. Miranda-Moya, 110 Fed. Appx. 429 (5th Cir.2004) (unpublished opinion).


. United States v. Taylor, 409 F.3d 675, 676 (5th Cir.2005).


. Id.


. Id.


. United States v. Cotton, 535 U.S. 625, 631, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002).


. Id.


. United States v. Mares, 402 F.3d 511, 521 (5th Cir.2005).


. Id. (quoting United States v. Dominguez Ben-itez, 542 U.S. 74, 124 S.Ct. 2333, 159 L.Ed.2d 157 (2004)).


. Id. at 522.


. 405 F.3d 310, 318 n. 4 (5th Cir.2005) (citing Mares, 402 F.3d at 521-22).


. See United States v. Hughes, 401 F.3d 540, 549 (4th Cir.2005).